       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     SF Mission Properties LLC, a             Act; Unruh Civil Rights Act
       California Limited Liability
15     Company;
       John Kim
16
17               Defendants.

18
19         Plaintiff Orlando Garcia complains of SF Mission Properties LLC, a

20   California Limited Liability Company; John Kim; and alleges as follows:

21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff

24   suffers from Cerebral Palsy. He has manual dexterity issues. He cannot walk.

25   He uses a wheelchair for mobility.

26     2. Defendant SF Mission Properties LLC owned the real property located

27   at or about 700 S Van Ness Ave, San Francisco, California, in July 2021.

28     3. Defendant SF Mission Properties LLC owns the real property located at


                                           1

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 2 of 9




1    or about 700 S Van Ness Ave, San Francisco, California, currently.
2      4. Defendant John Kim owned Whiz Burgers located at or about 700 S Van
3    Ness Ave, San Francisco, California, in July 2021.
4      5. Defendant John Kim owns Whiz Burgers located at or about 700 S Van
5    Ness Ave, San Francisco, California, currently.
6      6. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 3 of 9




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to Whiz Burgers in July 2021 with the intention to avail
3    himself of its goods or services motivated in part to determine if the
4    defendants comply with the disability access laws. Not only did Plaintiff
5    personally encounter the unlawful barriers in July 2021, but he wanted to
6    return and patronize the business again but was specifically deterred due to his
7    actual personal knowledge of the barriers gleaned from his encounter with
8    them.
9      11. Whiz Burgers is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible sales counters in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. Whiz Burgers provides sales counters to its customers but fails to
15   provide wheelchair accessible sales counters.
16     14. One problem that plaintiff encountered was that the sales counter was
17   too high. There was no counter that was 36 inches or less in height that plaintiff
18   could use for his transactions.
19     15. Plaintiff believes that there are other features of the sales counters that
20   likely fail to comply with the ADA Standards and seeks to have fully compliant
21   sales counters for wheelchair users.
22     16. On information and belief, the defendants currently fail to provide
23   wheelchair accessible sales counters.
24     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
25   provide wheelchair accessible outside dining surfaces in conformance with the
26   ADA Standards as it relates to wheelchair users like the plaintiff.
27     18. Whiz Burgers provides dining surfaces to its customers but fails to
28   provide any wheelchair accessible outside dining surfaces.


                                              3

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 4 of 9




1      19. A problem that plaintiff encountered was the lack of sufficient knee or
2    toe clearance under the outside dining surfaces for wheelchair users.
3      20. Plaintiff believes that there are other features of the dining surfaces that
4    likely fail to comply with the ADA Standards and seeks to have fully compliant
5    dining surfaces for wheelchair users.
6      21. On information and belief, the defendants currently fail to provide
7    wheelchair accessible dining surfaces.
8      22. Finally, on the date of the plaintiff’s visit, the defendants failed to
9    provide wheelchair accessible parking in conformance with the ADA
10   Standards as it relates to wheelchair users like the plaintiff.
11     23. Whiz Burgers provides parking to its customers but fails to provide
12   wheelchair accessible parking in conformance with the ADA Standards.
13     24. A problem that plaintiff encountered was that vehicles park in the stall
14   next to the parking stall ostensibly reserved for persons with disabilities. On a
15   regular basis, ambulatory customers park in the stall adjacent to the ADA stall
16   because there is no “NO PARKING” warning where the access aisle should be.
17   What is more, none of the lines are painted blue, which is why customers likely
18   park in the area that should be reserved for an access aisle.
19     25. Plaintiff believes that there are other features of the parking that likely
20   fail to comply with the ADA Standards and seeks to have fully compliant
21   parking spaces for wheelchair users.
22     26. On information and belief, the defendants currently fail to provide
23   wheelchair accessible parking spaces.
24     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
27   wheelchair accessible facilities. By failing to provide accessible facilities, the
28   defendants denied the plaintiff full and equal access.


                                              4

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 5 of 9




1      29. The failure to provide accessible facilities created difficulty and
2    discomfort for the Plaintiff.
3      30. The defendants have failed to maintain in working and useable
4    conditions those features required to provide ready access to persons with
5    disabilities.
6      31. The barriers identified above are easily removed without much
7    difficulty or expense. They are the types of barriers identified by the
8    Department of Justice as presumably readily achievable to remove and, in fact,
9    these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     32. Plaintiff will return to Whiz Burgers to avail himself of its goods or
13   services and to determine compliance with the disability access laws once it is
14   represented to him that Whiz Burgers and its facilities are accessible. Plaintiff
15   is currently deterred from doing so because of his knowledge of the existing
16   barriers and his uncertainty about the existence of yet other barriers on the
17   site. If the barriers are not removed, the plaintiff will face unlawful and
18   discriminatory barriers again.
19     33. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               5

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 6 of 9




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      35. Under the ADA, it is an act of discrimination to fail to ensure that the
8    privileges, advantages, accommodations, facilities, goods and services of any
9    place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             6

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 7 of 9




1      36. When a business provides sales counters, it must provide accessible
2    sales counters.
3      37. Here, accessible sales counters have not been provided in conformance
4    with the ADA Standards.
5      38. When a business provides dining surfaces, it must provide accessible
6    dining surfaces.
7      39. Here, accessible dining surfaces have not been provided in
8    conformance with the ADA Standards.
9      40. When a business provides parking, it must provide accessible parking.
10     41. Here, accessible parking has not been provided in conformance with the
11   ADA Standards.
12     42. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     43. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     44. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     45. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                              7

     Complaint
        Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 8 of 9




1    every kind whatsoever within the jurisdiction of the State of California. Cal.
2    Civ. Code §51(b).
3       46. The Unruh Act provides that a violation of the ADA is a violation of the
4    Unruh Act. Cal. Civ. Code, § 51(f).
5       47. Defendants’ acts and omissions, as herein alleged, have violated the
6    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
7    rights to full and equal use of the accommodations, advantages, facilities,
8    privileges, or services offered.
9       48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. For equitable nominal damages for violation of the ADA. See
22   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
23   and any other equitable relief the Court sees fit to grant.
24           3. Damages under the Unruh Civil Rights Act, which provides for actual
25   damages and a statutory minimum of $4,000 for each offense.
26           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
28


                                                8

     Complaint
       Case 3:21-cv-06750-AGT Document 1 Filed 08/31/21 Page 9 of 9




1    Dated: August 28, 2021       CENTER FOR DISABILITY ACCESS
2
3
                                  By: _______________________
4
                                        Amanda Seabock, Esq.
5                                       Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
